t c summary opinion united_states tax_court cyrus bartholomew dazzel petitioner v commissioner of internal revenue respondent docket no 11666-04s filed date cyrus bartholomew dazzel pro_se robert saal for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year at trial petitioner conceded a previously claimed exemption for shawnette starks ms starks four issues for decision remain whether petitioner is entitled to dependency_exemption deductions for ms and ys whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in orange new jersey during the year at issue petitioner resided in orange new jersey in a residence he purchased in and worked as a self-employed carpenter petitioner began dating ms starks sometime during also in ms starks gave birth to ms petitioner and ms starks were not living together at the time ms was born petitioner was not present at the hospital at the time of the birth and no father was listed on ms’s birth certificate the court uses the minor children’s initials in ms starks gave birth to ys following the birth ms starks resided with her mother in brooklyn new york no father was listed on ys’s birth certificate hospital records for ms starks’s labor and delivery indicate her address is the same as her mother’s in brooklyn new york although petitioner and ms starks have lived together intermittently since including the year at issue they have never been married petitioner timely filed his form_1040 u s individual_income_tax_return for taxable_year in his federal_income_tax return petitioner claimed ms and ys as dependents petitioner also claimed head_of_household filing_status an earned_income_credit and a child_tax_credit on date respondent issued a notice_of_deficiency denying petitioner the claimed dependency_exemptions head_of_household filing_status an earned_income_credit and a child_tax_credit for taxable_year petitioner timely filed the underlying petition in this case on date discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to respondent in specified circumstances petitioner here has not established that he meets the prerequisites under sec_7491 and for such a shift i dependency_exemptions in general a taxpayer is allowed as a deduction an exemption for every dependent sec_151 c a child of a taxpayer is a dependent if the requirements of sec_151 are met and the taxpayer contributed over one-half of the support for the child during the taxable_year sec_152 accordingly the first issue for discussion is whether ms and ys meet the requirements under sec_151 entitling the petitioner to the claimed dependency deductions both petitioner and ms starks share a belief that petitioner is the biological parent of ms and ys petitioner testified that the children lived with him in orange new jersey in when they were not otherwise staying with ms starks in her maternal home in brooklyn new york at trial ms starks testified that she ms and ys resided apart from petitioner in brooklyn new york petitioner asserts that his claimed exemptions for ms and ys are appropriate as they are his biological children with ms starks the issue of paternity first came before this court when the case was called for trial in date at that time although petitioner maintained his readiness for trial respondent raised the issue of the possible production of amended copies of birth certificates for ms and ys petitioner’s subsequent request for a continuance was granted with the judge specifically directing petitioner to obtain corrected copies of the children’s birth certificates when this case was again called for trial on date petitioner did not produce corrected birth certificates despite being provided months to obtain such copies trial was set for date in order for petitioner to obtain corrected copies of the birth certificates petitioner testified at trial that although he had taken the steps necessary to obtain corrected birth certificates new certificates had yet to be issued we do not find petitioner’s testimony credible on this issue petitioner was granted two continuances the first lasting months where this court specifically directed petitioner to obtain birth certificates to establish his paternal relationship to ms and ys petitioner has not provided any substantiated or credible_evidence that he has sought to have his name added as the father of ms and ys on their respective birth certificates moreover we do not find ms starks’ testimony credible that but for his running an errand at the time that the birth certificate for ys was signed in the hospital petitioner would have been listed as the father on that birth certificate accordingly we find that the petitioner has not proven that he is the biological parent of ms and ys although petitioner has failed to sustain his biological claims with respect to ms and ys sec_152 permits a dependency_deduction for a foster_child or an unrelated individual who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household during the taxable_year at issue sec_152 b accordingly the next inquiry is whether petitioner has shown that the children principally resided in his orange new jersey residence during we find both inconsistency and irreconcilable vagueness in the testimony of petitioner and ms starks on the issue of where the children principally resided during specifically although ms starks testified that the children only resided in brooklyn new york for months while she recovered from surgery petitioner testified that the children stayed with their mother and grandmother in new york when he was working although petitioner testified that medical costs incurred by the children in ranged from six to seven thousand dollars he did not produce any documentation in the form of a medical bill or statement listing the children’s address as orange new jersey because we cannot conclude that ms and ys meet either the sec_151 or sec_152 definition of dependent we need not address whether petitioner provided more than one-half of their support and accordingly sustain the respondent on this issue ii head_of_household status sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as his home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for that dependent under sec_151 the court has sustained respondent’s determination disallowing the claimed dependency_exemption deductions and as a result petitioner is not entitled to head_of_household filing_status for thus respondent’s determination that petitioner is not entitled to head_of_household filing_status is sustained iii earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year the court has determined that the claimed dependents do not meet the definitional requirements of a qualifying_individual sec_32 as a result petitioner is not entitled to an earned_income_credit for thus respondent’s determination that petitioner is not entitled to an earned_income_credit is sustained iv child_tax_credit we next consider the child_tax_credit a taxpayer may be entitled to a credit against tax with respect to each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first tine of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra the court has sustained respondent’s determination that petitioner is not entitled to dependency_exemption deductions for the children thus petitioner fails the first prong of the test of sec_24 the court accordingly sustains respondent’s determination regarding the child_tax_credit under sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
